Citation Nr: 1619942	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received respecting the issue of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and/or major depressive disorder, and to also include as secondary to military sexual trauma (MST).

2.  Entitlement to compensation under 38 U.S.C.A § 1151 for residuals of a right thumb injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a psychiatric disorder, to include PTSD.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2015, respecting solely the psychiatric issue; a transcript of that hearing is associated with the claims file.

During the Veteran's hearing, he and his representative indicated that an additional issue of compensation for a right thumb disorder under 38 U.S.C.A. § 1151 was also on appeal, although they did not want to provide testimony on that issue.  The Board notes that section 1151 issue was initially denied in an October 2013 rating decision; the Veteran timely filed a November 2013 notice of disagreement with that claim.  The AOJ issued a February 2015 statement of the case as to that issue; the Board also notes that a supplemental statement of the case addressing the Veteran's psychiatric claim was issued in April 2015.  The Veteran submitted a substantive appeal, VA Form 9, in July 2015; the argument on the substantive appeal refers only to the psychiatric disorder claim.  The Board notes that no substantive appeal, VA Form 9, appears to have been received with respect to the Veteran's section 1151 claim.  

Regardless of the above facts, the Veteran and his representative indicated i they wished to also pursue appeal of the right thumb issue during the November 2015 hearing and the Veterans Law Judge noted at that time that she would take jurisdiction over that issue and address it on appeal, although the Veteran was waiving his right to a hearing as to that issue at that time.  Accordingly, the Board has waived the timeliness requirement of the substantive appeal, VA Form 9, in this case and assumes jurisdiction over the section 1151 claim for the Veteran's right thumb.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue of service connection for a psychiatric disorder is considered reopened at this time and that reopened claim and the section 1151 claim for the right thumb are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issues of service connection for bilateral hearing loss and tinnitus, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in a July 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder, to include PTSD, bipolar disorder, and/or major depressive disorder, and to also include as secondary to military sexual trauma, has been received since a final April 2009 Board decision that reopened and denied service connection for that claim on the merits.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD, bipolar disorder, and/or major depressive disorder, and to also include as secondary to military sexual trauma, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2015).  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran has filed service connection for psychiatric disorder, to particularly include PTSD and bipolar disorder, as due to military sexual trauma several times.  The most recent time he filed for a psychiatric disorder prior to the claim from which this appeal stems was in September 2003; that claim was denied in a February 2004 rating decision.  The Veteran submitted a timely notice of disagreement with that rating decision in September 2004, and the AOJ issued a September 2005 statement of the case as to that issue.  The Veteran timely submitted an October 2005 substantive appeal, VA Form 9.  The case was before the Board in April 2009, when the Board reopened the claim of service connection for PTSD and denied that claim on the merits based on the fact that the Veteran's solitary confinement in service-to which his PTSD had been linked in a June 2005 VA medical opinion-was due to his own willful misconduct, as found in a September 2005 VA administrative decision, and that the evidence of record, particularly his in-service personnel record evidence, did not corroborate the Veteran's alleged military sexual trauma.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court) within 120 days of the issuance of the Board decision, nor did he request Reconsideration of that decision.  The Veteran filed his present claim to reopen service connection for his psychiatric disorder in January 2010.

Given that the Veteran did not request any Reconsideration of the April 2009 Board decision, nor did he timely appeal that Board decision to the Court, the April 2009 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  Therefore, new and material evidence is required to reopen the claim, regardless of how the AOJ characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since the April 2009 Board decision, the Veteran has submitted largely redundant evidence, to include several statements essentially reiterating the same story and timeline of events that led to his discharge from service, including his solitary confinement in service and alleged military sexual assault that occurred during a period of extreme drunkenness approximately 5 days prior to his discharge.  

However, the Veteran testified in a November 2015 hearing before the undersigned respecting his claim for a psychiatric disorder, particularly as a result of alleged sexual assault during service.  The Veteran gave generally the same story with respect to his alleged sexual assault during military service.  In previous statements, the Veteran had stated that he did not know who the assailant who raped him was.  However, during his November 2015 hearing, the Veteran unequivocally indicated that Sergeant Wiggins snuck into his room while he was drunk, and that while being drunk with the room spinning, he remembered seeing Sergeant Wiggins by the closet and then later he had a nightmare about being raped, except "it wasn't a nightmare.  It was a reality."  The Veteran then continued his story, stating that Sergeant Wiggins and Captain Price presided over the Court Martial that ultimately led to the solitary confinement incident.  Later in the testimony, the Veteran again indicated that the alleged sexual assault, which he stated was perpetrated by Sergeant Wiggins, occurred after his incarceration, just prior to his discharge from service.  

Additionally, the Veteran submitted two lay statements from his sister, R.J.B., and a friend, B.A.D., both of whom indicated that the Veteran informed them that he was raped by his Sergeant during his military service.  The Veteran's sister indicated that the Veteran told her in 1969, and B.A.D. did not give an approximate date that he told her, though she noted that they met in the 1970's.  Both lay statements also appear to link the Veteran's subsequent excessive substance abuse issues as a coping mechanism in dealing with the alleged sexual assault in service.  

In light of the Veteran's statements during his hearing-the confusing timeline of events aside-and the lay statements from his sister, R.J.B., and friend, B.A.D., the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD, bipolar disorder, and/or major depressive disorder, and to also include as secondary to military sexual trauma, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

REMAND

As an initial matter, the Board notes that it appears that the Veteran is in receipt of Social Security Administration (SSA) benefits, as noted in an October 1995 letter.  A review of the claims file does not demonstrate that any attempt to obtain records from SSA has been made; thus, a remand is necessary for such to be accomplished.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Also, review of the claims file demonstrates that the Veteran has sought treatment with several VA facilities, including Bay Pines, Coatesville, Philadelphia, Wilmington, and Baltimore VA Medical Centers.  Several of the obtained records are shown to be sections of periods of treatment, either beginning or ending in the middle of a treatment record.  In light of this, the Board finds that it appears that there are outstanding VA treatment records from several VA medical facilities.  A remand is therefore necessary in order to obtain any outstanding VA treatment records, as well as any private treatment records that may also be outstanding.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, in light of the Veteran's testimony before the undersigned and the two lay statements from his sister and friend, the Board finds that a VA examination is necessary in this case; such should be accomplished on remand.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, respecting the section 1151 claim, the Veteran has averred that he injured his right thumb at VA-initially claimed as a left thumb injury, but clarified to a right thumb injury in an August 2013 statement-and then received negligent care from VA with respect to that injury.  Specifically, the Veteran alleged that VA was negligent in diagnosing and treating a torn ligament in his right thumb.  

VA treatment records demonstrate that on August 1, 2012, the Veteran was seen for an acute right thumb injury that occurred July 30, 2012; it does not appear that the Veteran had any treatment by VA on July 30, 2012.  Moreover, the Veteran underwent a VA examination in August 2013 of his right thumb, at which time he was diagnosed with a right thumb sprain; that examiner opined that he could not give an opinion as to the Veteran's right thumb section 1151 claim.  Instead, VA obtained a VA medical opinion from another, different examiner who did not examine the Veteran in October 2012; that examiner noted the August 1, 2012 treatment of the right thumb and the subsequent treatment by VA of that disorder through January 2013, as well as the August 2013 VA examination.  The examiner concluded as follows:

Neither the [Veteran]'s physical examinations [on August 1, August 31, Decem ember 3, 2012, or January 15, 2013] nor his plain film [x-rays on] August 1, 2012 nor his MRI suggested a tear of a thumb metacarpal-phalangeal ligament that would have benefitted from surgery or more restrictive early immobilization.  His persistent symptoms are consistent with the described mechanical injury, bone and joint surface contusions, and ligament strain.  His care was appropriate.  It is less likely than not that this Veteran suffered any additional disabilities as a direct result of VA fault or carelessness, negligence, lack of proper skill, or error in judgment.  

In light of Veteran's specific allegation that the Veteran was injured at VA, the Board must find that the October 2013 examiner's opinion is inadequate.  First, it is unclear where the Veteran initially suffered the injury to his right thumb; the Veteran alleges it was at the Coatesville VA Medical Center, although the August 1, 2012 treatment record notes an injury on July 30, 2012 and no treatment at VA that date.  Additionally, the VA examiner's opinion fails to address whether there was any aggravation of the Veteran's right thumb injury by VA's care that would qualify as an "additional injury" of the Veteran's right thumb.  Thus, the section 1151 claim is remanded for another VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Obtain all VA treatment records from the Bay Pines VA Medical Center since November 1968 and associate those documents with the claims file.  A formal finding of unavailability for any periods of time that have not been obtained should be associated with the claims file.  

3.  Obtain all VA treatment records (to include those from the Coatesville VA Medical Center) since November 1968 and associate those documents with the claims file.  A formal finding of unavailability for any periods of time that have not been obtained should be associated with the claims file.  

4.  Obtain all VA treatment records (to include those from the Philadelphia VA Medical Center) since November 1968 and associate those documents with the claims file.  A formal finding of unavailability for any periods of time that have not been obtained should be associated with the claims file.  

5.  Obtain all VA treatment records (to include those from the Baltimore VA Medical Center) since November 1968 and associate those documents with the claims file.  A formal finding of unavailability for any periods of time that have not been obtained should be associated with the claims file.  

6.  Obtain all VA treatment records (to include those from the Wilmington VA Medical Center) since November 1968 and associate those documents with the claims file.  A formal finding of unavailability for any periods of time that have not been obtained should be associated with the claims file.  

7.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record, including treatment at Temple University, Devereux Hospital, and Kessler Hill Hospital.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

8.  Schedule the Veteran for a VA examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any PTSD, bipolar disorder, and/or major depressive disorder.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-V as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.

For each psychiatric disorder found, to include PTSD, bipolar disorder, and/or major depressive disorder, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any allegations of the military sexual trauma/assault by Sergeant Wiggins prior to his discharge from service.

The examiner should specifically discuss the Veteran's previous VA psychiatric examinations in November 1992 and June 2005, as well as the findings and conclusions of those examiners.

The examiner should also discuss whether the evidence in the Veteran's service personnel records and any other evidence of record, particularly the noted evidence-types in 38 C.F.R. § 3.304(f)(5), corroborates his alleged sexual assault during service.  Specifically, the examiner should determine whether circumstantial evidence identified in the service personnel records, including the Veteran's exemplary performance ratings prior to 1968, followed by his later decline in performance, diagnosis with an antisocial personality disorder, and subsequent discharge from service are evidence of any psychiatric problem during military service, to include corroboration of the alleged sexual assault during service.  

The examiner should also discuss the Veteran's extensive substance abuse history, and whether such evidence is corroborative of the alleged sexual assault during military service.  

The examiner should be mindful of the administrative decision's finding that the Veteran's solitary confinement was due to his willful misconduct, and therefore, cannot serve as a basis of a stressor.  

The examiner should additionally be mindful that it appears that the Veteran's timeline of events may be confused, although it appears that he continues to maintain that the alleged sexual assault occurred between November 15 and November 27, 1968, just prior to his discharge from service and after his incarceration during which he was put in solitary confinement.  

The examiner should also address the diagnosis of antisocial personality disorder during service, the Veteran's lack of reporting during military service, the Veteran's subsequent reporting of the alleged assault to his sister in 1969 as noted in her November 2015 statement, B.A.D.'s November 2015 lay statement, as well as the several inconsistencies of the Veteran's story as it has evolved over time, particularly the lack of being able to recall who raped him prior to filing his current claim in January 2010, despite apparently telling his sister in 1969 that it was his Sergeant.

The examiner should additionally address any other evidence of record, as appropriate, including the Veteran's several different instances of reports that he was sexually abused during childhood.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Schedule the Veteran for a VA examination with a hand specialist in order to determine the current nature/residuals of any right thumb injury.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

During the examination, the examiner should get an extensive medical history from the Veteran regarding the nature of the original injury to his right thumb for which he is claiming benefits.  The examiner should obtain the date as well as the VA medical facility that the Veteran is alleging that the right thumb injury took place.  

After examination and review of the claims file, the examiner should indicate any and all residuals stemming from the Veteran's right thumb injury, to include right thumb sprain.  The examiner must address whether the Veteran has any chronic disability of his right thumb.  

Next, if the examiner cannot find that the Veteran's right thumb injury occurred at a VA facility-at present, it appears that the Veteran injured his right thumb on July 30, 2012 and only sought treatment for that injury at VA on August 1, 2012-the examiner needs to address whether there is any additional disability that stems from the Veteran's treatment at VA.  Specifically, the examiner must opine whether the Veteran's VA treatment aggravated (e.g., permanently worsened beyond normal progression of the disorder) his right thumb injury, such that there was an additional injury.  

Then, if and only if, the examiner determines that either (a) the Veteran's initial right thumb injury was due to or caused by any VA treatment at some VA facility, or (b) there was some additional disability due to aggravation of that right thumb injury during VA's treatment of that disorder, then the examiner must address the following:

(a) The examiner should opine as to whether any disability is due to VA's negligence, carelessness, lack of proper skill, error in judgment or other similar instance of fault.  In so discussing, the examiner should discuss the standard level of medical care in treating right thumb injuries, as well as the Veteran's specific allegations of negligence in failing to find a torn ligament of the Veteran's thumb and treat that injury before VA did.  

(b) If (a) is answered in the negative, the examiner should additionally opine whether residuals of his right thumb injury were reasonably foreseeable consequences of his VA treatment?
The examiner should additionally address the August 2013 VA examination report and the October 2013 VA examiner's opinion in the his/her discussion, as well as any assertions/contentions made by the Veteran regarding negligence or fault on VA's part in the Veteran's care of his right thumb injury.  The examiner should address any other relevant evidence in the claims file.

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

10.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, bipolar disorder, and/or major depressive disorder, and to also include as secondary to military sexual trauma, and claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right thumb injury.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


